                                       1   Lewis Roca Rothgerber Christie LLP
                                           One South Church Avenue, Suite 2000
                                           Tucson, AZ 85701-1611
                                       2
                                           Robert M. Charles, Jr.
                                       3   Direct Dial: 520.629.4427
                                           Direct Fax: 520.879.4705
                                           Email: rcharles@lrrc.com
                                       4
                                           Attorneys for RHH Liquidating Trust

                                       5
                                       6                                              UNITED STATES BANKRUPTCY COURT
                                       7                                                      DISTRICT OF ARIZONA
                                       8   In re:                                                           Chapter: 11
                                       9
                                           River Hacienda Holdings, LLC,                                    Case No. 4:18-bk-00136-SHG
                                      10
                                                                                              Debtor.
One South Church Avenue, Suite 2000




                                      11
                                           RHH Liquidating Trust,                                           Adv. No. 4:19-ap-00070
                                      12
                                                                                               Plaintiff,   Stipulation for Dismissal of Tanis
Tucson, AZ 85701-1611




                                      13                                                                    Duncan With and Without Prejudice
                                      14                                         v.

                                      15   Platinum Management, Inc., an Arizona
                                           corporation; and Tanis Duncan,
                                      16
                                      17                                                     Defendant.

                                      18               This Stipulation is entered into by the parties through their counsel, who agree as

                                      19   follows:

                                      20               1.          This Action was commenced when an adversary complaint assigned number

                                      21   19-00070 was filed on February 19, 2019.

                                      22               2.          This Court entered judgment on November 18, 2019, against Platinum

                                      23   Management, Inc. only, on the Plaintiff’s claim for relief concerning Unauthorized Post-

                                      24   Petition transfers.

                                      25               3.          No other causes of action were asserted against Tanis Duncan in the

                                      26   Complaint.

                                      27               4.          The Judgment was satisfied in full and a satisfaction of judgment was filed

                                      28   with this Court.


                                           110253754.2
                                      Case 4:19-ap-00070-SHG                          Doc 49 Filed 01/27/20 Entered 01/27/20 13:51:26    Desc
                                                                                       Main Document    Page 1 of 3
                                       1         5.     There remain no claims or causes of action asserted in the Complaint against
                                       2   Tanis Duncan.
                                       3         The parties therefore stipulate that this Court enter its order in the form submitted
                                       4   herewith.
                                       5         DATED this 27th day of January, 2020.
                                       6                                         LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                       7
                                                                                    By: /s/ Robert M. Charles, Jr.
                                       8                                                Robert M. Charles, Jr.
                                                                                 Attorneys for RHH Liquidating Trust
                                       9
                                      10
                                                                                 UDALL LAW FIRM LLP
One South Church Avenue, Suite 2000




                                      11
                                                                                    By: /s/ Janet Hong Linton (with permission)
                                      12                                                Janet Hong Linton
                                                                                 Attorneys for Tanis Duncan
Tucson, AZ 85701-1611




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                        2
                                           110253754.2
                                      Case 4:19-ap-00070-SHG     Doc 49 Filed 01/27/20 Entered 01/27/20 13:51:26             Desc
                                                                  Main Document    Page 2 of 3
                                       1                                  CERTIFICATE OF SERVICE
                                       2          I certify that on this 27th day of January, 2020, I electronically transmitted the
                                       3   attached document to the Clerk’s office using the CM/ECF System for filing and
                                           transmittal of a Notice of Electronic Filing to the following registrants:
                                       4
                                           DEE R. GILES on behalf of Defendant Platinum Management, Inc.
                                       5
                                           dgiles@soarizonalaw.com
                                       6
                                           JANET HONG LINTON on behalf of Defendant Tanis A. Duncan, Esq.
                                       7   jlinton@udalllaw.com
                                       8
                                            /s/ Renee L. Creswell
                                       9   Lewis Roca Rothgerber Christie LLP
                                      10
One South Church Avenue, Suite 2000




                                      11
                                      12
Tucson, AZ 85701-1611




                                      13
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                         3
                                           110253754.2
                                      Case 4:19-ap-00070-SHG       Doc 49 Filed 01/27/20 Entered 01/27/20 13:51:26            Desc
                                                                    Main Document    Page 3 of 3
